Locher, J.,
concurring in judgment only. This decision is hut a prelude to the score of forthcoming judicial waltzes necessitated by continued adherence to State v. Robinson (1976), 47 Ohio St. 2d 103.
The majority’s opinion aptly alleviates the visible symptoms and arrives at the correct judgment, but the underlying malady remains untreated. This cosmetic treatment of the instant cause not only infers acceptance of, but is- a direct result of, State v. Robinson, supra.
I must, therefore, concur in the judgment only for the reasons I have stated in State v. Humphries (1977), 51 Ohio St. 2d 95.